COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EX PARTE: JUAN VALERO.,                        §          No. 08-22-00172-CR

                       Appellant.                §                Appeal from

                                                 §           384th District Court

                                                 §         of El Paso County, Texas

                                                 §           (TC# 20200D05272)

                                            §
                                          ORDER

       The Court GRANTS the State’s motion to unseal psychological records.

       IT IS SO ORDERED this 2nd day of November, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.